Order entered September 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00023-CR

                            ABEY BELETTE GIRMA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1259177-T

                                           ORDER
       The Court REINSTATES this appeal.

       On July 30, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We have received appellant’s brief. Thus, we VACATE our July 30,

2014 order requiring findings.

       We GRANT appellant’s August 29, 2014 motion to file appellant’s brief and life order of

abatement.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE